Name: Commission Regulation (EC) No 1608/2001 of 6 August 2001 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  cooperation policy;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R1608Commission Regulation (EC) No 1608/2001 of 6 August 2001 on the supply of vegetable oil as food aid Official Journal L 212 , 07/08/2001 P. 0006 - 0008Commission Regulation (EC) No 1608/2001of 6 August 2001on the supply of vegetable oil as food aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(1), and in particular Article 24(1)(b) thereof,Whereas:(1) The abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage.(2) Following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries.(3) It is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid(2). It is necessary to specify the time limits and conditions of supply to determine the resultant costs,HAS ADOPTED THIS REGULATION:Article 1Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex.The supply shall cover the mobilisation of vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements.The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 August 2001.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 166, 5.7.1996, p. 1.(2) OJ L 346, 17.12.1997, p. 23.ANNEXNotes:LOTS A, B, C, D, E1. Action Nos: 132/00 (A); 133/00 (B); 134/00 (C); 135/00 (D); 136/00 (E)2. Beneficiary(2): UNRWA, Supply division, Amman Office, PO Box 140157, Amman - Jordan; telex 21170 UNRWA JO; tel. (962-6) 586 41 26; fax 586 41 273. Beneficiary's representative: UNRWA Field Supply and Transport OfficerA+E: PO Box 19149, Jerusalem, Israel ( tel. (972-2) 589 05 55; telex 26194 UNRWA IL; fax 581 65 64 )B: PO Box 947, Beirut, Lebanon ( tel. (961-1) 840 461-6; fax 840 467 )C: PO Box 4313, Damascus, Syria ( tel. (963-11) 613 30 35; telex 412006 UNRWA SY; fax 613 30 47 )D: PO Box 484, Amman, Jordan ( tel. (962-6) 474 19 14/477 22 26; telex 23402 UNRWAJFO JO; telefax 474 63 61 )4. Country of destination: A, E: Israel (A: Gaza; E: West Bank); B: Lebanon; C: Syria; D: Jordan5. Product to be mobilised: refined sunflower oil6. Total quantity (tonnes net): 9007. Number of lots: 5 (A: 426 tonnes; B: 152 tonnes; C: 102 tonnes; D: 117 tonnes; E: 103 tonnes)8. Characteristics and quality of the product(3)(4)(7): see OJ C 312, 31.10.2000, p. 1 (D.2)9. Packaging(6): see OJ C 267, 13.9.1996, p. 1 (10.1 A, B and C.2)10. Labelling or marking(5): see OJ C 114 29.4.1991, p. 1 (III.A.(3))- language to be used for the markings: English- supplementary markings: "NOT FOR SALE"lot D: "Expiry date..." (date of manufacture plus 2 years)11. Method of mobilisation of the product: mobilisation of refined sunflower oil produced in the Community.The mobilisation may not involve a product manufactured and/or packaged under inward-processing arrangements.12. Specified delivery stage: A, C, E: free at port of landing - container terminalB, D: free at destination13. Alternative delivery stage: free at port of shipment14. a) Port of shipment: -b) Loading address: -:15. Port of landing: A, E: Ashdod; C: Lattakia16. Place of destination: UNRWA warehouse in Beirut (B) and Amman (D)- port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: A, B, C, E: 7.10.2001; D: 14.10.2001- second deadline: A, B, C, E: 21.10.2001; D: 28.10.200118. Period or deadline of supply at the alternative stage: - first deadline: 10-23.9.2001- second deadline: 24.9-7.10.200119. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 21.8.2001- second deadline: 4.9.200120. Amount of tendering guarantee: EUR 15 per tonne21. Address for submission of tenders and tendering guarantees(1): Bureau de l'aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B - 1049 Bruxelles/Brussel; tlx 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively)22. Export refund: -(1) Supplementary information: Torben Vestergaard (tel. (32-2) 299 30 50; fax (32-2) 296 20 05).(2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required.(3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels.(4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:- health certificate (including "production date:...").(5) Notwithstanding OJ C 114, point III.A(3)(c) is replaced by the following: "the words 'European Community'"(6) Shipment to take place in 20-foot containers: Lots A, C and E: the contracted shipping terms shall be considered full liner terms free port of landing container yard and is understood to cover 15 days - Saturdays, Sundays and official public and religious holidays excluded - free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees.After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard.(7) Lot C: the health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have been paid.